IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUDY ANN JEAN KEETER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2152

CHASE HOME FINANCE,
L.L.C.,

      Appellee.


_____________________________/

Opinion filed April 7, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Judy Ann Jean Keeter, pro se, Appellant.

William L. Grimsley of McGlinchey Stafford, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.